PER CURIAM.
Alfred Sanders appeals his judgment and sentence for carrying a concealed weapon as a convicted felon. We affirm the judgment and sentence but remand with directions to strike the $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1993). This cost is discretionary and must be pronounced orally in order to be validly imposed. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995)(en banc). Since the trial court did not pronounce this cost at sentencing, it must be stricken.
SCHOONOVER, A.C.J., and QUINCE and WHATLEY, JJ., concur.